- The Supreme Court affirmed the judgment of the Common Pleas on February 2nd, 1885, in the following opinion :
Per Curiam.
The rights of the plaintiff below and the liability of the •other party were fixed before the passage of the Act of June 12th, 1878, P. Laws, 205. As this Act is not retrospective, Merriman vs. Moore, 90 Pa., 78, it has no effect on the present case. It matters not that the rent in question accrued after-wards ; the vested right on which it rests, existed before, and it was not impaired.
Judgment affirmed.